IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 01-60917
                           Summary Calendar



JOHN JOSEPH DEDEAUX, SR.

                     Plaintiff - Appellant

     v.

MISSISSIPPI DEPARTMENT OF CORRECTIONS; ET AL,

                     Defendants

MISSISSIPPI DEPARTMENT OF CORRECTIONS, JOHN BEARRY; RICHARD
KNUTSON; JOHN DIAL, Dr; JOHNATHAN CAMPBELL

                     Defendants - Appellees


                       --------------------
           Appeal from the United States District Court
             for the Northern District of Mississippi
                     USDC No. 4:98-CV-181-EMB
                       --------------------
                          August 26, 2002
Before KING, Chief Judge, and DeMOSS and BENAVIDES, Circuit
Judges.

PER CURIAM:*

     John Joseph Dedeaux, Sr., Mississippi prisoner #93417,

appeals the district court’s grant of the defendants’ motion for

judgment as a matter of law pursuant to FED. R. CIV. P. 50.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 01-60917
                                  -2-

Dedeaux argues that the district court erred in determining that

he failed to establish defendants’ deliberate indifference to the

need for medical treatment to his back and his right foot.     He

also argues that the district court erred in not allowing him to

have a jury trial, in not allowing him to call witnesses in his

“defense,” and in not telling him how much it would cost to call

expert witnesses.   As Dedeaux has not briefed his claims that

defendants were deliberately indifferent to his need for medical

treatment to his left knee and that they were deliberately

indifferent to his medical needs by lowering his medical

classification, these claims have been waived.    See Yohey v.

Collins, 985 F.2d 222, 225 (5th Cir. 1993).    In addition, we will

not consider Dedeaux’s medical records, submitted to this court

as “record excerpts,” as the medical records were not introduced

into evidence in the district court.    See United States v.

Flores, 887 F.2d 543, 546 (5th Cir. 1989).

        We review the grant of a judgment as a matter of law de

novo.    Hidden Oaks Ltd. v. City of Austin, 138 F.3d 1036, 1042

(5th Cir. 1998).    Judgment under Rule 50 is proper when “a party

has been fully heard on an issue and there is no legally

sufficient evidentiary basis for a reasonable jury to find for

that party on that issue.”    Reeves v. Sanderson Plumbing Prods.

Inc., 530 U.S. 133, 149 (2000)(quoting FED. R. CIV. P. 50(a)).

     Dedeaux’s claims amount to nothing more than that of

negligence by the defendants in not ensuring that he received
                           No. 01-60917
                                -3-

treatment for his back and his right foot more quickly.   Claims

of negligence, neglect, or medical malpractice are insufficient

to give rise to a 42 U.S.C. § 1983 cause of action.   Varnado v.

Lynaugh, 920 F.2d 320, 321 (5th Cir. 1991).   Dedeaux’s remaining

arguments are also without merit.   Dedeaux was afforded a jury

trial, and he was given the opportunity to call witnesses at

trial.   Moreover, Dedeaux provides no support for his argument

that the district court should bear the burden of investigating

and informing him of the costs of retaining expert witnesses for

trial.

     AFFIRMED.